PER CURIAM.
Petitioner applied to the judge of' the court below for a writ of habeas corpus and requested that the court appoint counsel to represent him in the proceeding and permit him to proceed in forma pauperis. The court granted petitioner’s request to prosecute the proceeding in forma pauperis, but denied his request for the appointment of counsel to represent him for want of lawful authority to grant such a request. We might add at this point that petitioner prays this court to allow him to proceed in forma pauperis, although, as already stated, the court below granted his request to do so. It is alleged in the petition before us that the court below has taken no action on the application for a writ of habeas corpus, and petitioner prays that we issue a writ of mandamus directing the judge of the court below to do so. It is not urged that the court below has refused to act upon or to hear petitioner’s application for a writ of habeas corpus. On the contrary, it appears that the court is ready and willing to do so when the matter is presented to it.
The petition is therefore denied.